Pannell, Judge,
concurring specially. I concur with the majority opinion that the deposition taken by the appellant should have been allowed in evidence, but not for all the reasons given. The majority, in part, rely upon the original notice, and in effect make the original notice a part of the subsequent notice given after it was decided that the witness must testify over his objections. In Associated Transport, Inc. v. Riss & Co., Inc., 8 FRD 99, it was held that where there was such a delay in the taking of the deposition, a subsequent notice of the taking of the deposition of the witness cannot be aided by the notice previously given. As was said in that case: "The purpose of Rule 30 (a) [Section 30 (a) of the Georgia Civil Practice Act, Code Ann. § 81A-130 (a)] is plainly to give a party full notice of the time and place that a deposition is to be taken. If the other party is required to postpone the taking of the deposition in order to first obtain leave of court, or for any other reason, th[e]n the notice originally given becomes meaningless and a new notice is needed. There is nothing in the Rules to indicate that one written notice satisfies the requirements even though the deposition is not taken until a later date.” The appellee, not having promptly made objection upon receiving the second notice, waived any right to object to the admission of the deposition in evidence which he could have urged to the notice itself, and which he failed to do as required by law. Section 32 (a) of the Georgia Civil Practice Act (Code Ann. § 81A-132 (a); Federal Rules of Civil Procedure, § 32 (d) (1)); 4 Moore’s Federal Practice, par. 32.11, p. 32-47, and par. 30.57[11], p. 30-95.
It is for these reasons and these reasons alone that I concur in the majority opinion.
I am authorized to state that Judges Deen and Whitman join in this special concurrence.